Citation Nr: 1230223	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  09-02 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a thoracic spine disorder, to include a compression fracture of T10.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel

INTRODUCTION

The Veteran had active military service in the U.S. Navy from October 1987 to October 1991.  Since 2005, he has had additional service in the California Army National Guard (ANG), including a period of active duty for training (ACDUTRA) from April 2006 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In June 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.  The record was left open for 30 days to allow for the Veteran to submit additional evidence.  No additional evidence has been received.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board finds it necessary to remand the claim to the agency of original jurisdiction (AOJ) for additional development.

First, VA has a duty to assist the Veteran in obtaining records in the custody of a Federal department or agency, including military records, service treatment records, and records from VA facilities.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

In regard to the Veteran's service treatment records, his records from his initial period of active duty have been obtained.  As to records from his ANG service, the RO requested such records in October 2007 and December 2007.  The RO received no response and, in January 2008, indicated that the records were unavailable for review.  However, the duty to assist requires that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency unless VA determines that the records do not exist or that further efforts to obtain those records would be futile.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  In the Veteran's case, the records did exist as he submitted what appears to be a substantially complete set of his service treatment records dated from May 2006 to July 2006.  Moreover, additional service treatment records have likely been created since that time as the Veteran indicated in a September 2010 telephone conversation with RO personnel, and at his Board hearing in June 2012, that he was deployed to Iraq for one year.  Therefore, on remand, the Veteran's complete California ANG service treatment and personnel records should be requested and obtained.  The Board notes that the duty to assist is not likely satisfied if a response is not received from a records custodian to whom a request is targeted.  Rather, a response advising that the records do not exist or that the custodian does not have them is needed.  Id.

As to records from VA facilities, no VA treatment records have been requested or obtained in connection with this claim.  During a March 2007 VA compensation examination, the Veteran reported that he had sought treatment at the VA Medical Center (VAMC) in Long Beach, California.  At his Board hearing, the Veteran reiterated that he had received treatment for his back problems at the Long Beach facility.  Therefore, on remand, treatment records should be obtained from the Long Beach VAMC.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Next, in furtherance of the duty to assist, VA will make reasonable efforts to obtain relevant records from private medical care providers.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  Additionally, the Veteran must cooperate fully with VA's reasonable efforts to obtain relevant records from private medical care providers.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

During the course of the claim, the Veteran has indicated that he has received treatment for his back from private providers or the record reflects that he has received such treatment.  Significantly, the Veteran's service treatment records from his initial period of active duty show that he complained of low back pain in March 1988.  At that time, he reported that he had previously injured his back when he was involved in a firefighting accident three years earlier.  On a Medical Surveillance Questionnaire, dated in February 1988, the Veteran noted that he had previously worked for the City of Pittsburgh Fire Department from June 1984 to May 1987 and that he had hurt his back.  Given that the reported injury is in the general area of the claimed disability, and that recent radiographic evidence has revealed an "old" compression fracture of T10, records from the Veteran's time as a firefighter may be relevant to the claim.  Therefore, on remand, a records request should be made to the Fire Department in Pittsburgh, Pennsylvania.

When the Veteran was seen at Fort Bliss Army Medical Center in El Paso, Texas, in May 2006, he reported a history of low back pain flare-up from three years earlier, so approximately 2003.  He indicated that he received treatment from a chiropractor.  On remand, the Veteran should be asked to identify the chiropractor who provided this treatment so that a records request can be made.

At his Board hearing, the Veteran recalled that he was seen by his regular private treating physician on one occasion for back problems in addition to the VA treatment.  Thus, he should also be asked to identify this provider so that a records request can be made as well.

With respect to the Veteran's theory of the claim, he contends that service connection is warranted for a thoracic spine disorder, to include a compression fracture of T10.  He maintains that he did not have a back injury during his initial period of active duty.  Instead, the Veteran states that he injured his back during basic training in May 2006 after he enlisted with the California ANG.  He recalls that there was no specific injury, but he began to experience back pain after training in full combat gear with a rucksack in the desert in New Mexico.  The Veteran states that he was then seen at a military medical clinic in Texas on multiple occasions.  He recalls that, after he was transferred to Virginia for additional training, he underwent physical therapy and a compression fracture of the thoracic spine was identified.  The Veteran asserts that he continues to have a thoracic spine disorder that is related to the injury during ANG service and service connection is therefore warranted.

Records from the Veteran's ANG service contain a May 2006 "Statement of Medical Examination and Duty Status."  It was noted that the Veteran was on active duty status and that he had experienced low back pain for two weeks.  The date of the injury was listed as May 6, 2006, but it was also indicated that there was unknown trauma.  It was thought that the low back pain may have been due to excessive physical training.  The medical opinion was that the injury was in the line of duty.  Treatment records from the Army Medical Center in El Paso show several subsequent instances of treatment for low back pain.  The assessment was lumbago.  Records from the Naval Medical Center in Portsmouth, Virginia, dated in June 2006 and July 2006, show continued treatment for low back pain.  At that time, radiographic images revealed degenerative changes in the thoracic and lumbar spine.  Additionally, there was a finding of an old compression fracture of T10 and a suspicious compression fracture of T9, which also appeared to be old.

In March 2007, the Veteran underwent a VA compensation examination in connection with the claim.  X-rays of the thoracic spine revealed mild anterior compression of T10, spondylosis at T6-T12, and mild disc narrowing at T9-T10.  The examiner indicated that the Veteran did have the claimed diagnosis of a compression fracture of T10.  However, the examiner did not provide an express opinion as to the origin of any current thoracic spine disorder.  It was noted that the Veteran had a compression fracture of T10 in May 2006, but this is not supported by the record without further explanation.  The records from May 2006 do not reflect that there was a fracture involving the thoracic spine and the records from June 2006 that initially revealed a fracture characterized it as "old."  In view of the evidence of record, the Board finds that a remand of the claim is also necessary to allow for the AOJ to schedule the Veteran for another VA examination that includes a medical opinion as to whether the Veteran has a thoracic spine disorder that had its onset during, or is otherwise related to, his active military service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

A medical opinion is also important because, despite his recollections to the contrary, the Veteran was treated for back problems during his initial period of active duty.  As indicated previously, he was seen for a complaint of low back pain in March 1988 at which time he reported having injured his back three years earlier when he was involved in a firefighting accident.  X-rays were taken of the lumbosacral spine in March 1988 and they were within normal limits.  The assessment was muscle strain.  The prospective examiner must consider this evidence, and any other relevant evidence obtained on remand, when he or she comments on the Veteran's complex medical history involving the back.

Accordingly, this case is REMANDED for the following actions:

1.  Contact the appropriate records custodian and request the Veteran's complete set of service treatment and personnel records pertaining to his service in the California ANG.  Make as many requests as are necessary to obtain the records unless it is determined that the records do not exist or that further efforts to obtain the records would be futile.

2.  Obtain the Veteran's treatment records from the Long Beach VAMC and associate the records with the claims folder.

3.  Send a letter to the Veteran asking him to identify any medical facility that may possess records pertaining to treatment for back or thoracic spine problems.  Ask him to identify the chiropractor who treated him in approximately 2003 and the physician who treated him in approximately 2007.  Also, ask him to submit any relevant records that he possesses.

4.  Then, request any treatment records identified by the Veteran.  Obtain a release from the Veteran as necessary.  This should include a request to the Pittsburgh Fire Department for the Veteran's work-related medical records from approximately June 1984 to May 1987.

5.  Notify the Veteran of the results of the record requests.  If records are not received from any source, follow the notification procedures of 38 C.F.R. § 3.159(e).

6.  After obtaining the records described above, schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of any thoracic spine or back disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must identify all thoracic spine and back disorders found to be present.  With respect to each disorder diagnosed, the examiner should offer an opinion on the following:

(A) Did the Veteran's diagnosed disorder clearly and unmistakably pre-exist his entry into active duty in October 1987?

(i)  If so, is there clear and unmistakable evidence that the Veteran's pre-existing disorder did not undergo an increase in the underlying pathology during his period of service from October 1987 to October 1991, i.e., was not aggravated during such period of service?
 
If there was an increase in severity of the Veteran's disorder during his period of service from October 1987 to October 1991, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

(ii)  If not, is it at least as likely as not that the Veteran's disorder is casually related to any incident of his period of service from October 1987 to October 1991?

(B)  Is it at least as likely as not that the Veteran's diagnosed disorder is caused or aggravated by any period of ACDUTRA in the California ANG?

In offering any opinion, the examiner must consider the full record to include the Veteran's documented treatment for low back pain in March 1988 and from May 2006 to July 2006, as well his lay statements regarding the incurrence of his thoracic spine or back disorder and continuity of symptomatology.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this remand is to ensure compliance with due process considerations.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

